

Exhibit 10.2
EXECUTED VERSION






TAX RECEIVABLE AGREEMENT
among
ROCKET COMPANIES, INC.,
DANIEL GILBERT
and
ROCK HOLDINGS INC.








______________________
Dated as of August 5, 2020
______________________



















--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE I DEFINITIONS
2
Section 1.01    Definitions..
2
ARTICLE II DETERMINATION OF REALIZED TAX BENEFIT
12
Section 2.01    Basis Adjustment
12
Section 2.02    Realized Tax Benefit and Realized Tax Detriment..
12
Section 2.03    Procedures, Amendments..
13
ARTICLE III TAX BENEFIT PAYMENTS
14
Section 3.01    Payments.
14
Section 3.02    No Duplicative Payments
16
Section 3.03    Suspension of Payments..
16
ARTICLE IV TERMINATION
17
Section 4.01    Termination, Early Termination and Breach of Agreement.
17
Section 4.02    Early Termination Notice
19
Section 4.03    Payment upon Early Termination..
19
Section 4.04    Change of Control
19
ARTICLE V SUBORDINATION AND LATE PAYMENTS
20
Section 5.01    Subordination
20
Section 5.02    Late Payments by the Corporate Taxpayer
20
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
20
Section 6.01    Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters
20
Section 6.02    Consistency
20
Section 6.03    Cooperation
21
ARTICLE VII MISCELLANEOUS
21
Section 7.01    Notices
21
Section 7.02    Binding Effect; Benefit; Assignment..
22
Section 7.03    Resolution of Disputes..
22
Section 7.04    Counterparts
23
Section 7.05    Entire Agreement
23
Section 7.06    Severability
23
Section 7.07    Amendment
24

i







--------------------------------------------------------------------------------



Section 7.08    Governing Law
24
Section 7.09    Reconciliation
24
Section 7.10    Withholding
25
Section 7.11    Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets..
25
Section 7.12    Confidentiality
26
Section 7.13    Change in Law
26
Section 7.14    Partnership Agreement
26

ii








--------------------------------------------------------------------------------



EXECUTED VERSION
TAX RECEIVABLE AGREEMENT
This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of August 5, 2020, is hereby entered into by and among Rocket
Companies, Inc., a Delaware corporation (the “Corporate Taxpayer”), Daniel
Gilbert (“Gilbert”), and Rock Holdings Inc., a Michigan corporation (“RHI” and
together with Gilbert and along with each of the successors and assigns thereto,
the “Members”).
WHEREAS, RKT Holdings, LLC, a Michigan limited liability company (“OpCo”), is
treated as a partnership for U.S. federal income tax purposes;
WHEREAS, the Corporate Taxpayer is classified as an association taxable as a
corporation for U.S. federal income tax purposes;
WHEREAS, the Members hold common interest units in OpCo (the “Common Units”),
and following certain reorganization transactions, the Corporate Taxpayer will
be the managing member of OpCo and will hold, directly and/or indirectly, Common
Units;
WHEREAS, (i) in connection with the IPO (as defined below), RHI shall sell to
the Corporate Taxpayer, and the Corporate Taxpayer shall purchase from RHI, a
number of Common Units (together with shares of Class D common stock, $0.00001
par value per share, of the Corporate Taxpayer (“Class D Common Stock”))
pursuant to the provisions of the Member Purchase Agreement (as defined below)
(the “Initial Purchase”) and (ii) in connection with a future public offering of
Class A common stock, $0.00001 par value per share, of the Corporate Taxpayer
(the “Class A Common Stock”) of the Corporate Taxpayer, one or more Members may
sell to the Corporate Taxpayer, and the Corporate Taxpayer may purchase from
such Member, a number of Common Units (together with shares of Class C common
stock, $0.00001 par value per share, of the Corporate Taxpayer (“Class C Common
Stock”) or Class D Common Stock) pursuant to the provisions of a future purchase
agreement by and among the Corporate Taxpayer, OpCo and the relevant sellers;
WHEREAS, each Member may exchange Common Units (when exchanged along with shares
of Class C Common Stock or Class D Common Stock) for shares of Class A Common
Stock or Class B common stock, $0.00001 par value per share, of the Corporate
Taxpayer (the “Class B Common Stock”) pursuant to the provisions of the Exchange
Agreement (as defined below);
WHEREAS, OpCo and each of its direct and indirect subsidiaries treated as a
partnership for U.S. federal income tax purposes will have in effect an election
under Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”),
for each Taxable Year (as defined below) in which an Exchange (as defined below)
occurs, which elections are intended generally to result in an adjustment to the
tax basis of the assets owned by OpCo (solely with respect to the Corporate
Taxpayer) at the time of an Exchange (such time, the “Exchange Date”) by reason
of the Exchange and the receipt of payments under this Agreement;



--------------------------------------------------------------------------------



WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by (i) the Basis Adjustment (as
defined below) (ii) Imputed Interest (as defined below) and (iii)
disproportionate allocations (if any) of tax benefits to the Corporate Taxpayer
under Section 704(c) of the Code resulting from the Contribution (as defined
below); and
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment, Imputed Interest and the
Contribution on the actual liability for Taxes of the Corporate Taxpayer.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01Definitions.
(a)The following terms shall have the following meanings for the purposes of
this Agreement:
“Advisory Firm” means law or accounting firm that is nationally recognized as
being expert in Tax matters.
“Affiliate” shall have the meaning ascribed to such term in the LLC Agreement.
“Agreed Rate” means LIBOR plus 100 basis points.
“Applicable Member” means any Member to whom any portion of a Realized Tax
Benefit may be Attributable under this Agreement.
“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
product of (x) the OpCo’s income and franchise Tax apportionment rate(s) for
each state and local jurisdiction in which the OpCp files income or franchise
Tax Returns for the relevant Taxable Year and (y) the highest corporate income
and franchise Tax rate(s) for each such state and local jurisdiction in which
the OpCo files income or franchise Tax Returns for each relevant Taxable Year;
provided, that the Assumed State and Local Tax Rate calculated pursuant to the
foregoing shall be reduced by the assumed federal income Tax benefit received by
the Corporate Taxpayer with respect to state and local jurisdiction income and
franchise Taxes (with such benefit calculated as the product of (a) the
Corporate Taxpayer’s marginal U.S. federal income tax rate for the relevant
Taxable Year and (b) the Assumed State and Local Tax Rate (without regard to
this proviso)).
“Attributable” means, with respect to any Applicable Member, the portion of any
Realized Tax Benefit of the Corporate Taxpayer that is “attributable” to such
Applicable
2







--------------------------------------------------------------------------------



Member, which shall be determined by reference to the assets from which arise
the depreciation, amortization or other similar deductions for recovery of cost
or basis (“Depreciation”) and with respect to increased basis upon a disposition
of an asset, the Section 704(c) Benefits or Imputed Interest that produce the
Realized Tax Benefit, under the following principles:
(i)A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year for Depreciation arising in
respect of a Basis Adjustment to a Reference Asset resulting from an Exchange is
Attributable to the Applicable Member to the extent that the ratio of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Member bears to the aggregate of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Members (in each case, other than with respect
to the portion of the Basis Adjustment described in clause (ii) below).
(ii)A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year for Depreciation arising in
respect of a Basis Adjustment to a Reference Asset resulting from a payment
hereunder is Attributable to the Applicable Member that receives such payment.
(iii)A portion of any Realized Tax Benefit arising from the disposition of a
Reference Asset is Attributable to the Applicable Member to the extent that the
ratio of all Basis Adjustments (to the extent not previously taken into account
in the calculation of Realized Tax Benefits) resulting from all Exchanges by the
Applicable Member with respect to such Reference Asset bears to the aggregate of
all Basis Adjustments (to the extent not previously taken into account in the
calculation of Realized Tax Benefits) with respect to such Reference Asset.
(iv)A portion of any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year in respect of Imputed Interest
is Attributable to the Applicable Member to the extent corresponding to amounts
that such Member is required to include in income in respect of Imputed Interest
(without regard to whether such Member is actually subject to tax thereon).
(i)A portion of the Realized Tax Benefit arising from the Section 704(c)
Benefits is Attributable to the Applicable Member who participated in the
Contribution.
(ii)For the avoidance of doubt, in the case of a Basis Adjustment arising under
Section 734(b) of the Code with respect to an Exchange, depreciation,
amortization or other similar deductions for recovery of cost of basis shall
constitute Depreciation only to the extent that such depreciation, amortization
or other similar deductions may produce or increase a Realized Tax Benefit (and
not to the extent that such depreciation, amortization or other similar
deductions may be for the benefit of a Person other than the Corporate
Taxpayer), as reasonably determined by the Corporate Taxpayer.
3







--------------------------------------------------------------------------------



(iii)A portion of any Realized Tax Benefit arising from a carryover or carryback
of any Tax item is Attributable to such Member to the extent such carryover or
carryback is attributable to or available for use because of the prior use of
the Basis Adjustments or Imputed Interest with respect to which a Realized Tax
Benefit would be Attributable to such Member pursuant to clauses (i)–(vi) above.
Portions of any Realized Tax Detriment shall be Attributed to Members under
principles similar to those described in clauses (i)–(vii) above.
“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 755 and 1012 of the Code and the Treasury Regulations
promulgated thereunder (in situations where, as a result of one or more
Exchanges, OpCo becomes an entity that is disregarded as separate from its owner
for U.S. federal income tax purposes) or under Sections 734(b), 743(b) and 755
of the Code and the Treasury Regulations promulgated thereunder (in situations
where, following an Exchange, OpCo remains in existence as an entity for U.S.
federal income tax purposes) and, in each case, comparable sections of state and
local tax laws, as a result of (i) an Exchange and (ii) the payments made
pursuant to the Tax Receivable Agreement. For the avoidance of doubt, the amount
of any Basis Adjustment resulting from an Exchange of one or more Common Units
shall be determined without regard to any Pre-Exchange Transfer of such Common
Units and as if any such Pre-Exchange Transfer had not occurred.
A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.
“Board” means the board of directors of the Corporate Taxpayer.
“Business Day” shall have the meaning ascribed to such term in the LLC
Agreement.
“Change of Control” means the occurrence of any of the following events:
(i)any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding (x) a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock in
the Corporate Taxpayer and (y) any Person that would be deemed a Rock Member (as
such term is defined in the LLC Agreement, and assuming for this purpose that
such Person owned Units or securities of the Corporate Taxpayer), is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Corporate
Taxpayer representing more than 50% of the combined voting power of the
Corporate Taxpayer’s then outstanding voting securities;
4







--------------------------------------------------------------------------------



(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporate Taxpayer then serving: individuals who,
on the IPO Date, constitute the Board and any new director whose appointment or
election by the Board or nomination for election by the Corporate Taxpayer’s
shareholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the IPO Date or
whose appointment, election or nomination for election was previously so
approved or recommended by the directors referred to in this clause (ii);
(iii)there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or
(iv)the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.
Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.
“Contribution” means the initial deemed contribution (if one is found to have
occurred) for U.S. federal income tax purposes by RHI to OpCo of assets and
liabilities as a result of the Initial Purchase.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
5







--------------------------------------------------------------------------------



“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.
“Default Rate” means LIBOR plus 500 basis points.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local tax law, as applicable, or
any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax and shall also
include the acquiescence of the Corporate Taxpayer to the amount of any assessed
liability for Tax.
“Early Termination Conditions” means, with respect to any portion of an Early
Termination Payment, that (i) the Early Termination Effective Date has occurred
and (ii) either (A) no Payment Condition is applicable or (B) a Payment
Condition has been satisfied.
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.
“Exchange” means an acquisition of Common Units or a purchase of Common Units by
OpCo or the Corporate Taxpayer, including by way of an exchange of stock of the
Corporate Taxpayer for Common Units pursuant to the Exchange Agreement, in each
case occurring on or after the date of this Agreement. Any reference in this
Agreement to Common Units “Exchanged” is intended to denote Common Units subject
to an Exchange.
“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, by and among the Corporate Taxpayer, OpCo, and the other holders of
Common Units and shares of Class C Common Stock and Class D Common Stock from
time to time party thereto.
“Governmental Authority” has the meaning set forth in the LLC Agreement.
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only with respect to Taxes imposed on OpCo and allocable to the
Corporate Taxpayer (or to the other members of the consolidated group of which
the Corporate Taxpayer is the parent), in each case
6







--------------------------------------------------------------------------------



using the same methods, elections, conventions and similar practices used on the
relevant Corporate Taxpayer Return, but (a) without regard to the Section 704(c)
Benefits, (b) using the Non-Stepped Up Tax Basis as reflected on the Exchange
Basis Schedule, including amendments thereto for the Taxable Year, (c) excluding
any deduction attributable to Imputed Interest for the Taxable Year, (d) without
taking into account the carryover or carryback of any Tax item (or portions
thereof) that is attributable to or (without duplication) available for use
because of the prior use of any of the Section 704(c) Benefits, Basis
Adjustments or Imputed Interest, (e) using the Assumed State and Local Tax Rate,
solely for purposes of calculating the state and local Hypothetical Tax
Liability of the Corporate Taxpayer and (f) assuming, solely for purposes of
calculating the liability for U.S. federal income Taxes, in order to prevent
double counting, that state and local income and franchise Taxes are not
deductible by the Corporate Taxpayer for U.S. federal income Tax purposes.
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporate Taxpayer’s payment obligations under this
Agreement.
“IPO” means the initial public offering of Class A Common Stock of the Corporate
Taxpayer.
“IPO Date” means the closing date of the IPO.
“IRS” means the U.S. Internal Revenue Service.
“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period; provided, however, that if at any
time a majority of the Corporate Taxpayer’s then-outstanding repurchase or
warehouse agreements or other financing arrangements providing for the financing
of mortgage loans, discontinue the use of LIBOR in determining pricing or
interest rates and apply an alternative benchmark rate (such agreements that
have discontinued the use of LIBOR, the “Discontinued Agreements”), then, during
any period, all references in this Agreement to LIBOR shall automatically and
without further action by any party refer to the sum of (1) the alternative
benchmark rate applied in such period in the majority of the Discontinued
Agreements (the “Successor Benchmark”) and (2) the weighted average mathematical
spread adjustment (which may be zero, negative or positive and shall be
determined based on the aggregate principal amount of financing provided under
each such Discontinued Agreement, whether utilized or unutilized at the time
that Successor Benchmark is adopted) applied to such Successor Benchmark in the
Discontinued Agreements.
“LLC Agreement” means the Second Amended and Restated Operating Agreement of
OpCo, dated as of the date hereof.
7







--------------------------------------------------------------------------------



“Market Value” shall mean the closing price of the Class A Common Stock on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Common Stock is then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Common Stock on the
Business Day immediately preceding such Exchange Date on the national securities
exchange or interdealer quotation system on which such Class A Common Stock is
then traded or listed, as reported by the Wall Street Journal; provided,
further, that if the Class A Common Stock is not then listed on a national
securities exchange or interdealer quotation system, the Market Value shall mean
the cash consideration paid for Class A Common Stock, or the fair market value
of the other property delivered for Class A Common Stock, as determined by the
Board in good faith. Notwithstanding anything to the contrary in the above
sentence, to the extent property is exchanged for cash in a transaction, the
Market Value shall be determined by reference to the amount of cash transferred
in such transaction.
“Member Purchase Agreement” means that certain Purchase Agreement, dated as of
the date hereof, by and among the Corporate Taxpayer, OpCo, and RHI.
“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Pre-Exchange Transfer” means any transfer or distribution in respect of one or
more Common Units (i) that occurs prior to an Exchange of such Common Units, and
(ii) to which Section 743(b) or 734(b) of the Code applies.
“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer (or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent)
for such Taxable Year.  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.
“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, OpCo, but only with respect to Taxes imposed on OpCo and allocable
to the Corporate Taxpayer (or to the other members of the consolidated group of
which the Corporate Taxpayer is the parent) for such
8







--------------------------------------------------------------------------------



Taxable Year, over the Hypothetical Tax Liability for such Taxable Year.  If all
or a portion of the actual liability for such Taxes for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.
“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect subsidiaries treated as a partnership or disregarded entity for
purposes of the applicable Tax, at the time of an Exchange. A Reference Asset
also includes any asset that is “substituted basis property” under Section
7701(a)(42) of the Code with respect to a Reference Asset.
“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.
“Section 704(c) Benefits” means the disproportionate allocation of tax items of
income, gain, deduction and loss to, or away from, the Corporate Taxpayer
pursuant to Section 704(c) of the Code in respect of any difference between the
fair market value and the tax basis of the Reference Assets immediately
following the Contribution (if one is found to have occurred). For the avoidance
of doubt, such amount would include disproportionate allocations (if any) of tax
items of income and gain to a Member and away from the Corporate Taxpayer.
“Subsidiaries” shall have the meaning ascribed to such term in the LLC
Agreement.
“Subsidiary Stock” means any stock or other equity interest in any Subsidiary of
the Corporate Taxpayer that is treated as a corporation for U.S. federal income
tax purposes.
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.
“Tax Ruling” means a binding ruling by a Taxing Authority with respect to Taxes.
“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.
“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.
“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
9







--------------------------------------------------------------------------------



“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) the Corporate Taxpayer will have taxable income sufficient
to fully utilize (i) the deductions arising from the Basis Adjustments, Section
704(c) Benefits and Imputed Interest during such Taxable Year or future Taxable
Years (including, for the avoidance of doubt, Basis Adjustments, Section 704(c)
Benefits and Imputed Interest that would result from future Tax Benefit Payments
that would be paid in accordance with the Valuation Assumptions) in which such
deductions would become available and (ii) any net operating loss, excess
interest deduction, or credit carryovers or carrybacks (or similar items with
respect to carryovers or carrybacks) generated by deductions arising from Basis
Adjustments, Section 704(c) Benefits or Imputed Interest that are available as
of such Early Termination Date, (2) the U.S. federal income tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, except to the extent any change to such tax rates for such Taxable Year
have already been enacted into law as of the Early Termination Date, (3) all
taxable income of the Corporate Taxpayer will be subject to the maximum
applicable tax rate for U.S. federal income tax purposes throughout the relevant
period, and the tax rate for U.S. state and local income taxes shall be the
Assumed State and Local Tax Rate as in effect for the Taxable Year of the Early
Termination Date, (4) any non-amortizable assets will be disposed of on the
fifteenth anniversary of the applicable Basis Adjustment; provided, that in the
event of a Change of Control, such non-amortizable assets shall be deemed
disposed of at the time of sale of the relevant asset (if earlier than such
fifteenth anniversary), (5) if, at the Early Termination Date, there are Common
Units that have not been Exchanged, then each such Common Unit shall be deemed
to be Exchanged for the Market Value of the number of shares of Class A Common
Stock and the amount of cash that would be transferred if the Exchange occurred
on the Early Termination Date, (6) any payment obligations pursuant to this
Agreement will be satisfied on the date that any Tax Return to which such
payment obligation relates is required to be filed excluding any extensions and
(7) any Subsidiary Stock will be disposed of on the fifteenth anniversary of the
IPO Date in a fully taxable transaction for U.S. federal income tax purposes
(or, if later, on the Early Termination Date); provided, that if any Subsidiary
Stock is disposed of in connection with a Change of Control, such Subsidiary
Stock shall be deemed to be sold at the time of such Change of Control.
(b)Each of the following terms is defined in the Section set forth opposite such
term:
10







--------------------------------------------------------------------------------




TermSectionAgreed-Upon Venues7.03(c)AgreementPreambleAmended
Schedule2.03(b)Class A Common StockRecitalsClass B Common StockRecitalsClass C
Common StockRecitalsClass D Common StockRecitalsChange
Notice3.03(a)CodeRecitalsCommon UnitsRecitalsCorporate
TaxpayerPreambleDepreciation1.01Deferrable Portion3.01(a)Dispute7.03(a)Early
Termination Effective Date4.02Early Termination Notice4.02Early Termination
Payment4.03(b)Early Termination Schedule4.02e-mail7.01Exchange Basis
Schedule2.01Exchange DateRecitalsExpert7.09Initial PurchaseRecitalsInterest
Amount3.01(b)Material Objection Notice4.02MemberPreambleNet Tax
Benefit3.01(b)Objection Notice2.03(a)OpCoRecitalsPayment
Conditions3.01(c)Reconciliation Dispute7.09Reconciliation
Procedures2.03(a)Reserve Notice3.03(b)Senior Obligations5.01Tax Benefit
Payment3.01(b)Tax Benefit Schedule2.02(a)



(c)Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The
11







--------------------------------------------------------------------------------



captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof. References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.

ARTICLE II
DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01Basis Adjustment. Within 90 calendar days after the filing of the
U.S. federal income tax return of the Corporate Taxpayer for each Taxable Year
in which any Exchange has been effected by any Member, the Corporate Taxpayer
shall deliver to such Member a schedule (the “Exchange Basis Schedule”) that
shows, in reasonable detail necessary to perform the calculations required by
this Agreement, including with respect to each Exchanging party, (i) the
Non-Stepped Up Tax Basis of the Reference Assets as of each applicable Exchange
Date, (ii) the Basis Adjustments with respect to the Reference Assets as a
result of the Exchanges effected in such Taxable Year, calculated (x) in the
aggregate, (y) solely with respect to Exchanges by such Member and (z) in the
case of a Basis Adjustment under Section 734(b) of the Code solely with respect
to the amount that is available to the Corporate Taxpayer in such Taxable Year,
(iii) the period (or periods) over which the Reference Assets are amortizable
and/or depreciable and (iv) the period (or periods) over which each Basis
Adjustment is amortizable and/or depreciable.

Section 2.02Realized Tax Benefit and Realized Tax Detriment.
(a)Tax Benefit Schedule. Within 120 calendar days after the filing of the U.S.
federal income tax return of the Corporate Taxpayer for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment a portion of
which is Attributable to a Member, the Corporate Taxpayer shall provide to such
Member a schedule showing, in reasonable detail and, at the request of such
Member, with respect to each separate Exchange, the calculation of the Realized
Tax Benefit or Realized Tax Detriment and the portion Attributable to such
Member for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit
Schedule will become final as provided in Section 2.03(a) and may be amended as
provided in Section 2.03(b) (subject to the procedures set forth in Section
2.03(b)).
12







--------------------------------------------------------------------------------



(b)Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment for
each Taxable Year is intended to measure the decrease or increase in the actual
liability for Taxes of the Corporate Taxpayer for such Taxable Year attributable
to the Basis Adjustments, Section 704(c) Benefits and Imputed Interest,
determined using a “with and without” methodology. For the avoidance of doubt,
the actual liability for Taxes will take into account the deduction of the
portion of the Tax Benefit Payment that must be accounted for as interest under
the Code based upon the characterization of Tax Benefit Payments as additional
consideration payable by the Corporate Taxpayer for the Common Units acquired in
an Exchange. Carryovers or carrybacks of any Tax item attributable to the Basis
Adjustments, Section 704(c) Benefits or Imputed Interest shall be considered to
be subject to the rules of the Code and the Treasury Regulations or the
appropriate provisions of U.S. state and local income and franchise tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type. If a carryover or carryback of any Tax item
includes a portion that is attributable to the Basis Adjustments, Section 704(c)
Benefits or Imputed Interest and another portion that is not, such portions
shall be considered to be used in accordance with the “with and without”
methodology. The parties agree that (i) all Tax Benefit Payments attributable to
the Basis Adjustments (other than amounts accounted for as interest under the
Code) will (A) be treated as subsequent upward purchase price adjustments that
give rise to further Basis Adjustments to Reference Assets for the Corporate
Taxpayer and (B) have the effect of creating additional Basis Adjustments to
Reference Assets for the Corporate Taxpayer in the year of payment, and (ii) as
a result, such additional Basis Adjustments will be incorporated into the
current year calculation and into future year calculations, as appropriate.

Section 2.03Procedures, Amendments.
(a)Procedure. Every time the Corporate Taxpayer delivers to a Member an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.03(b) and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also (x)
deliver to such Member schedules, valuation reports (if any), and work papers,
as determined by the Corporate Taxpayer or requested by such Member, providing
reasonable detail regarding the preparation of the Schedule and (y) allow such
Member reasonable access at no cost to the appropriate representatives at the
Corporate Taxpayer, as determined by the Corporate Taxpayer or requested by such
Member, in connection with a review of such Schedule. Without limiting the
application of the preceding sentence, each time the Corporate Taxpayer delivers
to a Member a Tax Benefit Schedule, in addition to the Tax Benefit Schedule duly
completed, the Corporate Taxpayer shall deliver to such Member the Corporate
Taxpayer Return, the reasonably detailed calculation by the Corporate Taxpayer
of the Hypothetical Tax Liability, the reasonably detailed calculation by the
Corporate Taxpayer of the actual Tax liability, as well as any other work papers
as determined by the Corporate Taxpayer or requested by such Member. An
applicable Schedule or amendment thereto shall become final and binding on all
parties 30 calendar days from the first date on which the Member has received
the applicable Schedule or amendment thereto unless such Member (i) within 30
calendar days after receiving an applicable Schedule or amendment thereto,
provides the Corporate Taxpayer with notice of a material objection to such
Schedule (“Objection Notice”) made in good faith or (ii) provides a written
waiver of such right of any
13







--------------------------------------------------------------------------------



Objection Notice within the period described in clause (i) above, in which case
such Schedule or amendment thereto becomes binding on the date the waiver is
received by the Corporate Taxpayer. If the parties, for any reason, are unable
to successfully resolve the issues raised in the Objection Notice within 30
calendar days after receipt by the Corporate Taxpayer of an Objection Notice,
the Corporate Taxpayer and the applicable Member shall employ the reconciliation
procedures as described in Section 7.09 (the “Reconciliation Procedures”).
(b)Amended Schedule. The applicable Schedule for any Taxable Year may be amended
from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to the
applicable Member, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or (vi)
to adjust the Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”). The
Corporate Taxpayer shall provide an Amended Schedule to each Member within 30
calendar days of the occurrence of an event referenced in clauses (i) through
(vi) of the preceding sentence.

ARTICLE III
TAX BENEFIT PAYMENTS

Section 3.01Payments.
(a)Except as provided in Section 3.03, within five (5) Business Days after a Tax
Benefit Schedule with respect to a Taxable Year is delivered to a Member
pursuant to this Agreement becomes final in accordance with Section 2.03(a), the
Corporate Taxpayer shall pay to each Member for such Taxable Year the portion,
if any, of the Tax Benefit Payment with respect thereto in the amount determined
pursuant to Section 3.01(b) with respect to which the Payment Conditions have
been satisfied.  Each such Tax Benefit Payment to a Member shall be made by wire
transfer of immediately available funds to the bank account previously
designated by such Member to the Corporate Taxpayer or as otherwise agreed by
the Corporate Taxpayer and such Member.  For the avoidance of doubt, no Tax
Benefit Payment shall be made in respect of estimated tax payments, including
federal estimated income tax payments. Notwithstanding any provision of this
Agreement to the contrary, any Member may elect with respect to any Exchange to
limit the aggregate Tax Benefit Payments made to such Member in respect of any
such Exchange to a specified percentage of the amount equal to the sum of (A)
the cash, excluding any Tax Benefit Payments, and (B) the Market Value of the
Class A Shares, received by such Member on such Exchange (or such other
limitation selected by the Member and consented to by the Corporate Taxpayer,
which consent shall not be unreasonably withheld).  The Member shall exercise
its rights under the preceding sentence by notifying the Corporate Taxpayer in
writing of its desire to impose such a limit and the specified percentage (or
such other limitation selected by the Member) and such other details as may be
necessary (including
14







--------------------------------------------------------------------------------



whether such limit includes the Imputed Interest in respect of any such
Exchange) in such manner and at such time (but in no event later than the date
of any such Exchange) as reasonably directed by the Corporate Taxpayer;
provided, however, that, in the absence of such direction, the Member shall give
such written notice in the same manner as is required by Section 7.01 of this
Agreement contemporaneously with Member’s notice to the Corporate Taxpayer of
the applicable Exchange. Notwithstanding anything to the contrary herein, the
Corporate Taxpayer shall not be obligated to pay any portion of a Tax Benefit
Payment, and the payment of such amount shall not be considered due for any
purpose under this Agreement, unless and until the Payment Conditions have been
satisfied with respect to such portion (any portion with respect to which the
Payment Conditions have not been satisfied, a “Deferrable Portion”).
(b)A “Tax Benefit Payment” means, with respect to a Member, an amount, not less
than zero, equal to the sum of the amount of the Net Tax Benefit Attributable to
such Member and the related Interest Amount.  For the avoidance of doubt, for
Tax purposes, the Interest Amount shall not be treated as interest but instead
shall be treated as additional consideration for the acquisition of Common Units
in Exchanges, unless otherwise required by law. Subject to Section 3.03(a), the
“Net Tax Benefit” for a Taxable Year shall be an amount equal to the excess, if
any, of 90% of the Cumulative Net Realized Tax Benefit as of the end of such
Taxable Year over the sum of the total amount of Tax Benefit Payments previously
made under this Section 3.01 (excluding payments attributable to Interest
Amounts); provided, for the avoidance of doubt, that such Member shall not be
required to return any portion of any previously made Tax Benefit Payment. The
“Interest Amount” shall equal the interest on the amount of the Net Tax Benefit
Attributable to such Member calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporate Taxpayer Return with respect to
Taxes for such Taxable Year until the Payment Date of the applicable Tax Benefit
Payment. For the avoidance of doubt, and without duplication, the Interest
Amount with respect to a Deferrable Portion of a Tax Benefit Payment shall
accrue from the due date of the relevant Tax Return until such Deferrable
Portion is paid to the Applicable Member. Notwithstanding anything to the
contrary in this Agreement, after any lump-sum payment under Article IV in
respect of present or future Tax attributes subject to this Agreement, the Tax
Benefit Payment, Net Tax Benefit and components thereof shall be calculated
without taking into account any such attributes or any such lump-sum payment.
(c)The “Payment Conditions” shall be satisfied with respect to any portion of a
Tax Benefit Payment upon the earliest to occur of:
(i)the receipt by the Corporate Taxpayer of a Tax Ruling that, in the reasonable
judgment of the Corporate Taxpayer, after consultation with the Advisory Firm
and the Corporate Taxpayer’s auditors, confirms that the Realized Tax Benefit to
which the portion of such Tax Benefit Payment relates is available for the
applicable Taxable Year;
(ii)the receipt by the Corporate Taxpayer of (a) a written opinion issued by the
Advisory Firm identifying the categories of Reference Assets that should be
amortizable under Section 197 of the Code and not subject to the anti-churning
rules of Section 1.197-2(h) of the Treasury Regulations, (it being understood
and agreed that any such
15







--------------------------------------------------------------------------------



opinion received by the Corporate Taxpayer may apply to subsequent Exchanges)
and (b) a valuation report prepared by an independent appraiser or valuation
expert setting forth the fair market value, as of the date of the relevant
Exchange, of the Reference Assets identified in such opinion, but only if the
opinion and report are satisfactory in form and substance to the Corporate
Taxpayer’s auditors and/or tax preparers, as applicable, to conclude that the
Realized Tax Benefit to which the portion of such Tax Benefit Payment relates is
available for the applicable Taxable Year without the filing of a Schedule UTP
(with respect to such Realized Tax Benefit) with the Corporate Taxpayer’s Tax
Returns and without taking any tax reserve for financial statement purposes
(with respect to such Realized Tax Benefit); or
(iii)a final Determination with respect to the Corporate Taxpayer’s liability
for Taxes for the relevant Taxable Year that conclusively determines the amount
of Realized Tax Benefit.
Notwithstanding anything to the contrary contained herein, Reference Assets that
are not, in the reasonable judgment of the Corporate Taxpayer, after
consultation with the Advisory Firm and the Corporate Taxpayer’s auditors,
“section 197 intangibles” within the meaning of section 197(d)(1) of the Code,
shall be treated as satisfying the requirement of Section 3.01(c)(ii).
The Corporate Taxpayer shall make reasonable efforts to determine whether the
Payment Conditions are satisfied with respect to the amount of any Tax Benefit
Payment before delivering the Tax Benefit Schedule for a Taxable Year, and in
any event as soon as reasonably practicable thereafter, and will consult with
the Applicable Member in connection with such determination.

Section 3.02No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement.  The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

Section 3.03Suspension of Payments.
(a)Receipt of Change Notice. If any party, or any Affiliate or Subsidiary of any
party, receives a 30-day letter, a final audit report, a statutory notice of
deficiency, or similar written notice from any Taxing Authority relating to the
amount of the Net Tax Benefit calculated for purposes of this Agreement, or
relating to any other material Tax matter that is relevant to the terms of this
Agreement and the calculation of the Tax Benefit Payments that may be payable by
the Corporate Taxpayer to a Member (a “Change Notice”), prompt written
notification and a copy of the relevant Change Notice shall be delivered by the
party, or its Affiliate or Subsidiary, that received such Change Notice to the
other parties to this Agreement.
(b)Suspension of Payments. From and after the date on which a Change Notice is
received in respect of the Depreciation of any Reference Asset that is a section
197 intangible and included in the calculation of a Realized Tax Benefit (a “197
Change Notice”), any Tax Benefit Payments required to be made under this
Agreement (including, for the avoidance of doubt, the portion of any Early
Termination Payment relating thereto) will, to
16







--------------------------------------------------------------------------------



the extent determined reasonably necessary by the disinterested directors or
committee of disinterested directors after considering the potential Tax
implications of such 197 Change Notice, be paid by the Corporate Taxpayer to a
national bank mutually agreeable to the parties to act as escrow agent to hold
such funds in escrow pursuant to an escrow agreement until a Determination is
received. For purposes of the preceding sentence, and in particular for purposes
of the disinterested directors or committee of disinterested directors’
determination of the amount to be placed in escrow pending a Determination, the
disinterested directors or committee of disinterested directors may suspend all
future Tax Benefit Payments required under this Agreement up to an amount that
is equal to the sum of (i) 90% of the amount of the asserted deficiency in Tax
owed in such 197 Change Notice and (ii) portion of any future Tax Benefit
Payment that is attributable to amortization deductions in respect of the
Reference Asset(s) that are the subject of such 197 Change Notice.
(c)Release of Escrowed Funds. If a Determination is received in the case of a
197 Change Notice, and if such Determination results in no adjustment in any Tax
Benefit Payments under this Agreement, then the relevant escrowed funds (along
with any net interest earned on such funds) shall be distributed to the relevant
Member or Members, as applicable. If a Determination is received in the case of
a 197 Change Notice, and if such Determination results in an adjustment in any
Tax Benefit Payments under this Agreement, then the relevant escrowed funds
(along with any net interest earned on such funds) shall be distributed to the
relevant parties (which, for the avoidance of doubt and depending on the nature
of the adjustments, may include the Corporate Taxpayer, RHI or Gilbert, or some
combination thereof) in accordance with the relevant Amended Schedule prepared
pursuant to Section 2.03 of this Agreement.

ARTICLE IV
TERMINATION

Section 4.01Termination, Early Termination and Breach of Agreement.
(a)Unless terminated earlier pursuant to Section 4.01(b) or Section 4.01(c),
this Agreement will terminate when there is no further potential for a Tax
Benefit Payment pursuant to this Agreement. Tax Benefit Payments under this
Agreement are not conditioned on any Member retaining an interest in the
Corporate Taxpayer or OpCo (or any successor thereto).
(b)The Corporate Taxpayer may terminate this Agreement with respect to all
amounts payable to the Members and with respect to all of the Common Units held
(or previously held and exchanged) by all Members at any time by paying to each
Member the Early Termination Payment in respect of such Member; provided,
however, that this Agreement shall only terminate pursuant to this Section
4.01(b) upon the receipt of the Early Termination Payment by all Members; and
provided, further, that the Corporate Taxpayer may withdraw any notice to
execute its termination rights under this Section 4.01(b) prior to the time at
which any Early Termination Payment has been paid.  Upon payment of the Early
Termination Payment by the Corporate Taxpayer in accordance with this Section
4.01(b), neither the Members nor the
17







--------------------------------------------------------------------------------



Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (1) Tax Benefit Payment agreed to by the Corporate
Taxpayer and a Member as due and payable but unpaid as of the Early Termination
Notice and (2) Tax Benefit Payment due for the Taxable Year ending with or
including the date of the Early Termination Notice (except to the extent that
the amount described in clause (2) is included in the Early Termination
Payment).  If an Exchange occurs after the Corporate Taxpayer makes the Early
Termination Payment pursuant to this Section 4.01(b), the Corporate Taxpayer
shall have no obligations under this Agreement with respect to such Exchange.
(c)In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of a breach, (2)
any Tax Benefit Payment agreed to by the Corporate Taxpayer and any Members as
due and payable but unpaid as of the date of a breach, and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including the date of a breach;
provided that procedures similar to the procedures of Section 4.02 shall apply
with respect to the determination of the amount payable by the Corporate
Taxpayer pursuant to this sentence.  Notwithstanding the foregoing, in the event
that the Corporate Taxpayer breaches this Agreement, the Members shall be
entitled to elect to receive the amounts set forth in clauses (1), (2) and (3)
above or to seek specific performance of the terms hereof.  The parties agree
that the failure to make any payment due pursuant to this Agreement within three
months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if the
Corporate Taxpayer fails to make any payment due pursuant to this Agreement when
due to the extent the Corporate Taxpayer has insufficient funds to make such
payment; provided that the interest provisions of Section 5.02 shall apply to
such late payment (unless the Corporate Taxpayer does not have sufficient cash
to make such payment as a result of limitations imposed by debt agreements to
which the Corporate Taxpayer or its Subsidiaries is a party, in which case
Section 5.02 shall apply, but the Default Rate shall be replaced by the Agreed
Rate); provided, further, that the Corporate Taxpayer shall promptly (and in any
event, within two (2) Business Days), pay all such unpaid payments, together
with accrued and unpaid interest thereon, immediately following such time that
the Corporate Taxpayer has, and to the extent the Corporate Taxpayer has,
sufficient funds to make such payment, and the failure of the Corporate Taxpayer
to do so shall constitute a breach of this Agreement. For the avoidance of
doubt, all cash and cash equivalents used or to be used to pay dividends by, or
repurchase equity securities of, the Corporate Taxpayer shall be deemed to be
funds sufficient and available to pay such unpaid payments, together with any
accrued and unpaid interest thereon.
18








--------------------------------------------------------------------------------



Section 4.02Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.01(b) above, the
Corporate Taxpayer shall deliver to each Member notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment for such Member, including that portion of the Early
Termination Payment that has satisfied the Payment Conditions and that portion
of the Early Termination Payment that has not, as of the Early Termination Date,
satisfied a Payment Condition. The Early Termination Schedule shall become final
and binding on such Member 30 calendar days from the first date on which such
Member has received such Schedule or amendment thereto unless such Member (i)
within 30 calendar days after receiving the Early Termination Schedule, provides
the Corporate Taxpayer with notice of a material objection to such Schedule made
in good faith (“Material Objection Notice”) or (ii) provides a written waiver of
such right of a Material Objection Notice within the period described in clause
(i) above, in which case such Schedule becomes binding on the date the waiver is
received by the Corporate Taxpayer (such 30 calendar day date as modified, if at
all, by clauses (i) or (ii), the “Early Termination Effective Date”). If the
Corporate Taxpayer and such Member, for any reason, are unable to successfully
resolve the issues raised in such notice within 30 calendar days after receipt
by the Corporate Taxpayer of the Material Objection Notice, the Corporate
Taxpayer and such Member shall employ the Reconciliation Procedures.

Section 4.03Payment upon Early Termination.
(a)Within three Business Days after the Early Termination Conditions being
satisfied with respect to an Early Termination Payment (or a portion thereof),
the Corporate Taxpayer shall pay to each Member an amount equal to the Early
Termination Payment in respect of such Member (or the portion thereof for which
the Early Termination Conditions have been satisfied), plus interest calculated
at the Agreed Rate from the Early Termination Effective Date until the Payment
Date of such Early Termination Payment (or portion thereof). Such payment shall
be made by wire transfer of immediately available funds to a bank account or
accounts designated by such Member or as otherwise agreed by the Corporate
Taxpayer and such Member. For the avoidance of doubt, after the initial Early
Termination Payment, the Corporate Taxpayer will be required to make additional
payments to the Member with respect to the Deferrable Portion of the Early
Termination Payment if and when a Payment Condition has been satisfied with
respect to such Deferrable Portion.
(b) “Early Termination Payment” in respect of a Member shall equal the present
value, discounted at the Early Termination Rate as of the Early Termination
Effective Date, of all Tax Benefit Payments in respect of such Member that would
be required to be paid by the Corporate Taxpayer beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.

Section 4.04Change of Control. In connection with any Change of Control all
obligations hereunder with respect to such Member shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such
19







--------------------------------------------------------------------------------



Change of Control and shall include, but not be limited to, (1) the Early
Termination Payment to such Member calculated as if an Early Termination Notice
had been delivered on the date of such Change of Control, (2) any Tax Benefit
Payment agreed to by the Corporate Taxpayer and such Member as due and payable
but unpaid as of the date of such Change of Control, and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including the date of such
Change of Control; provided, that procedures similar to the procedures of
Section 4.02 shall apply with respect to the determination of the amount payable
by the Corporate Taxpayer pursuant to this sentence.

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

Section 5.01Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporate Taxpayer to any Member under this Agreement shall
rank subordinate and junior in right of payment to any principal, interest or
other amounts due and payable in respect of any obligations in respect of
indebtedness for borrowed money of the Corporate Taxpayer and its Subsidiaries
(“Senior Obligations”) and shall rank pari passu with all current or future
unsecured obligations of the Corporate Taxpayer that are not Senior Obligations.

Section 5.02Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to the
applicable Member when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Tax Benefit Payment or Early Termination Payment was
due and payable.

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters.
Except as otherwise provided herein, the Corporate Taxpayer shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporate Taxpayer and OpCo, including the preparation, filing or amending of
any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, the Corporate Taxpayer shall notify a
Member of, and keep such Member reasonably informed with respect to, the portion
of any audit of the Corporate Taxpayer and OpCo by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
such Member under this Agreement, and shall provide to such Member reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
OpCo and their respective advisors concerning the conduct of any such portion of
such audit; provided, however, that the Corporate Taxpayer and OpCo shall not be
required to take any action that is inconsistent with any provision of the LLC
Agreement.

Section 6.02Consistency. The Corporate Taxpayer and the Members agree to report
and cause to be reported for all purposes, including federal, state and local
Tax purposes and financial reporting purposes, all Tax-related items (including
the Basis Adjustments and each
20







--------------------------------------------------------------------------------



Tax Benefit Payment) in a manner consistent with that specified by the Corporate
Taxpayer in any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement unless otherwise required by law. Any
dispute as to required Tax or financial reporting shall be subject to
Section 7.09.

Section 6.03Cooperation. Each of the Corporate Taxpayer and each Member shall
(a) furnish to the other party in a timely manner such information, documents
and other materials as the other party may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the other party and its representatives to provide explanations of documents
and materials and such other information as the other party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse the applicable
Member for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.

ARTICLE VII
MISCELLANEOUS

Section 7.01Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received) and shall be given to such party as set forth below, or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:
If to the Corporate Taxpayer, to: 
Rocket Companies, Inc.
1050 Woodward Avenue
Detroit, MI 48226
Attention: Angelo Vitale, General Counsel and Secretary
E-mail: AngeloVitale@rockcentraldetroit.com


With copies (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile No.: (212) 757-3990
Attention:     Scott A. Barshay
Rachael G. Coffey
John C. Kennedy
E-mail:        sbarshay@paulweiss.com
rcoffey@paulweiss.com
jkennedy@paulweiss.com
21







--------------------------------------------------------------------------------



        


If to the applicable Member, to the address, facsimile number or e-mail address
specified for such party on the Member Schedule to the LLC Agreement.
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt

Section 7.02Binding Effect; Benefit; Assignment.
(a)The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns. The Corporate
Taxpayer shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place.
(b)A Member may assign any of its rights under this Agreement to any Person as
long as such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form of Exhibit
A, agreeing to become a “Member” for all purposes of this Agreement, except as
otherwise provided in such joinder; provided, that a Member’s rights under this
Agreement shall be assignable by such Member under the procedure in this
Section 7.02(b) regardless of whether such Member continues to hold any
interests in OpCo or the Corporate Taxpayer or has fully transferred any such
interests.

Section 7.03Resolution of Disputes.
(a)Except for Reconciliation Disputes subject to Section 7.09, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in Delaware in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce. If the parties to the
Dispute fail to agree on the selection of an arbitrator within ten (10) days of
the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment. The arbitrator shall be a lawyer admitted
to the practice of law in the State of Delaware and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.
22







--------------------------------------------------------------------------------



(b) Notwithstanding the provisions of paragraph (a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Member (i) expressly consents
to the application of paragraph (c) of this Section 7.03 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporate Taxpayer as agent of such Member for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Member of any such service of process,
shall be deemed in every respect effective service of process upon such Member
in any such action or proceeding.
(c)The exclusive venues for all disputes arising out of this Agreement shall be
the United States District Court for the Eastern District of Michigan and the
Third Judicial Circuit, Wayne County, Michigan (the “Agreed-Upon Venues”), and
no other venues. The parties stipulate that the Agreement is an arms-length
transaction entered into by sophisticated parties, and that the Agreed-Upon
Venues are convenient, are not unreasonable, unfair, or unjust, and will not
deprive any party of any remedy to which it may be entitled. The parties agree
to consent to the dismissal of any action arising out of this Agreement that may
be filed in a venue other than one of the Agreed-Upon Venues; the reasonable
legal fees and costs of the party seeking dismissal for improper venue will be
paid by the party that filed suit in the improper venue. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 7.01 shall be deemed effective service of process on such party.

Section 7.04Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 7.05Entire Agreement. This Agreement and the other Reorganization
Documents (as such term is defined in the LLC Agreement) constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement. Except to the extent provided in Section 3.03, nothing in this
Agreement shall create any third-party beneficiary rights in favor of any Person
or other party hereto.

Section 7.06Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby
23







--------------------------------------------------------------------------------



is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the fullest extent
possible.

Section 7.07Amendment. No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporate Taxpayer and by Persons who
would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Persons entitled to Early Termination Payments under
this Agreement if the Corporate Taxpayer had exercised its right of early
termination on the date of the most recent Exchange prior to such amendment
(excluding, for purposes of this sentence, all payments made to any Persons
pursuant to this Agreement since the date of such most recent Exchange);
provided, that no such amendment shall be effective if such amendment will have
a disproportionate effect on the payments certain Persons will or may receive
under this Agreement unless all such Persons disproportionately affected consent
in writing to such amendment. No provision of this Agreement may be waived
unless such waiver is in writing and signed by the party against whom the waiver
is to be effective.

Section 7.08Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

Section 7.09Reconciliation. In the event that the Corporate Taxpayer and a
Member are unable to resolve a disagreement with respect to the matters governed
by Sections 2.03, 3.01(b), 4.02 and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the Corporate Taxpayer and such Member agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or such Member or other actual
or potential conflict of interest. If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within 30 calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within 15 calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporate Taxpayer, subject to adjustment or amendment upon resolution.  The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne by the Corporate Taxpayer, except as provided in the next
sentence.  The
24







--------------------------------------------------------------------------------



Corporate Taxpayer and such Member shall bear their own costs and expenses of
such proceeding, unless (i) the Expert substantially adopts such Member’s
position, in which case the Corporate Taxpayer shall reimburse such Member for
any reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert substantially adopts the Corporate Taxpayer’s position, in which case
such Member shall reimburse the Corporate Taxpayer for any reasonable
out-of-pocket costs and expenses in such proceeding.  Any dispute as to whether
a dispute is a Reconciliation Dispute within the meaning of this Section 7.09
shall be decided by the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporate Taxpayer and such Member and may
be entered and enforced in any court having jurisdiction.

Section 7.10Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the applicable
Member.

Section 7.11Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.
(a)If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.
(b)If (x) any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. federal income tax purposes) with
which such entity does not file a consolidated tax return pursuant to Section
1501 of the Code and (y) such transfer was not made with a principal purpose of
increasing or accelerating any Tax Benefit Payments hereunder, such entity, for
purposes of calculating the amount of any Tax Benefit Payment or Early
Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution.  The consideration deemed to be received by such
entity shall be equal to the fair market value of the contributed asset. For
purposes of this Section 7.11, a transfer of a partnership interest shall be
treated as a transfer of the transferring partner’s share of each of the assets
and liabilities of that partnership.
(c)If (x) OpCo transfers (or is deemed to transfer for United States federal
income Tax purposes) any Reference Asset to a transferee that is treated as a
corporation for United States federal income Tax purposes (other than a member
of a group described in Section 7.11(a)) in a transaction in which the
transferee’s basis in the property acquired is
25







--------------------------------------------------------------------------------



determined in whole or in part by reference to such transferor’s basis in such
property and (y) such transfer was not made with a principal purpose of
increasing or accelerating any Tax Benefit Payments hereunder, OpCo shall be
treated as having disposed of the Reference Asset in a wholly taxable
transaction. The consideration deemed to be received by OpCo in a transaction
contemplated in the prior sentence shall be equal to the fair market value of
the deemed transferred asset, plus (i) the amount of debt to which such asset is
subject, in the case of a transfer of an encumbered asset or (ii) the amount of
debt allocated to such asset, in the case of a transfer of a partnership
interest.
(d)If any member of a group described in Section 7.11(a) that owns any Common
Unit deconsolidates from the group (or the Corporate Taxpayer deconsolidates
from the group), then the Corporate Taxpayer shall cause such member (or the
parent of the consolidated group in a case where the Corporate Taxpayer
deconsolidates from the group) to assume the obligation to make payments
hereunder with respect to the Basis Adjustments, Section 704(c) Benefits and
Imputed Interest associated with any Reference Asset it owns (directly or
indirectly) in a manner consistent with the terms of this Agreement as the
member (or one of its Affiliates) actually realizes Tax benefits. If a
transferee or a member of a group described in Section 7.11(a) assumes an
obligation to make payments hereunder pursuant to either of the foregoing
sentences, then the initial obligor is relieved of the obligation assumed.

Section 7.12Confidentiality. Section 11.10 (Confidentiality) of the LLC
Agreement as of the date of this Agreement shall apply to any information of the
Corporate Taxpayer provided to the Members and their assignees pursuant to this
Agreement.

Section 7.13Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a Member reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Member (or direct or indirect equity holders in such Member) upon an
Exchange to be treated as ordinary income rather than capital gain (or otherwise
taxed at ordinary income rates) for U.S. federal income tax purposes or would
have other material adverse tax consequences to the Corporate Taxpayer or such
Member or any direct or indirect owner of a Member, then at the election of such
Member and to the extent specified by such Member, this Agreement (i) shall
cease to have further effect with respect to such Member, (ii) shall not apply
to an Exchange occurring after a date specified by such Member, or (iii) shall
otherwise be amended in a manner determined by such Member; provided, that such
amendment shall not result in an increase in payments under this Agreement to
such Member at any time as compared to the amounts and times of payments that
would have been due to such Member in the absence of such amendment.

Section 7.14Partnership Agreement. This Agreement shall be treated as part of
the partnership agreement of OpCo as described in Section 761(c) of the Code,
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.
[Remainder of Page Intentionally Left Blank]
26








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporate Taxpayer and each Member set forth below have
duly executed this Agreement as of the date first written above.


CORPORATE TAXPAYER:


ROCKET COMPANIES, INC.

By:/s/ Jay FarnerName:Jay FarnerTitle:Chief Executive Officer

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------



MEMBERS:


ROCK HOLDINGS INC.


By: /s/ Jay Farner    
Name: Jay Farner
Title: Chief Executive Officer and President




DANIEL GILBERT
/s/ Daniel Gilbert    
[Signature Page to Tax Receivable Agreement]




--------------------------------------------------------------------------------



Exhibit A
Form of Joinder


This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of ____________, by and among Rocket Companies, Inc., a
Delaware corporation (the “Corporate Taxpayer”), and ______________ (“Permitted
Transferee”).
WHEREAS, on ____________, Permitted Transferee acquired (the “Acquisition”) [___
Common Units and the corresponding shares of Class D Common Stock] [the right to
receive any and all payments that may become due and payable under the Tax
Receivable Agreement with respect to ___ Common Units that were previously
Exchanged and are described in greater detail in Annex A to this Joinder]
(collectively, “Interests” and, together with all other interests hereinafter
acquired by the Permitted Transferee from Transferor, the “Acquired Interests”)
from ______________ (“Transferor”); and
WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.02(b) of
the Tax Receivable Agreement, dated as of [        ], by and among the Corporate
Taxpayer and each Member (as defined therein) (the “Tax Receivable Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
Section 1.01    Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.
Section 1.02    Joinder. Permitted Transferee hereby acknowledges and agrees to
become a “Member” (as defined in the Tax Receivable Agreement) for all purposes
of the Tax Receivable Agreement. Permitted Transferee hereby acknowledges the
terms of Section 7.02(b) of the Tax Receivable Agreement and agrees to be bound
by Section 7.12 of the Tax Receivable Agreement.
Section 1.03    Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.
Section 1.04    Governing Law. This Joinder shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.


[PERMITTED TRANSFEREE]
By:    _____________________________
Name:
Title:
Address for notices:



